     Case 2:16-mc-51572-SJM ECF No. 38, PageID.214 Filed 03/17/21 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,
           Plaintiff,
                                                 Case No. 2:16‐mc‐51572‐SJM
v.
                                                 Hon. Stephen J. Murphy, III
MATTHEW PIERCE,
         Defendant.


                SPECIAL MASTER’S REPORT AND RECOMMENDATION

         I.    Summary of Pertinent Facts

         On April 21, 2016, Defendant pled guilty to health care fraud and illegally

buying and selling prescription drug samples. [U.S. v. Pierce, Case No. 16‐CR‐2002,

ECF No. 13, Plea Agreement]. He was sentenced to 18 months of incarceration,

followed by 24 months of supervised release, and most importantly for the

purposes of this R&R, to pay $649,632.04 as restitution. [Id., ECF No. 20 in criminal

case].

         Six months later, the United States instituted this civil action, seeking a writ

of garnishment as to Defendant’s Simplified Employee Pension Individual

Retirement Account [ECF No. 1 Page ID.1 et seq.]. The Court then issued a writ of




                                             1
 Case 2:16-mc-51572-SJM ECF No. 38, PageID.215 Filed 03/17/21 Page 2 of 12




garnishment as to Defendant and Garnishee Raymond James & Associates. [ECF

No. 6]. Raymond James disclosed $467,295.09 in the IRA. [ECF 7].

      Defendant objected [ECF No. 11], the United States responded [ECF No. 12],

and on September 3, 2019, the Court overruled Defendant’s Objections, allowing

the United States to garnish the IRA [ECF No. 14]. A couple of days later, the Court

ordered Raymond James to “remit these funds, up to the balance of $647,909.29

currently due” to the Clerk of Court [ECF No. 15, Page ID.64].

      Defendant moved to quash that order, citing the 10% penalty for IRA

withdrawals and asserting that liquidation would “cost him approximately

$150,000 to $200,000 in taxes and penalties[.]” [ECF No. 17, Page ID.70]. Defendant

asked for six months to sell his resulting properties and transfer the funds to the

United States. [Id.] The United States opposed this for many reasons, inter alia that

he had already delayed more than three years before offering to sell his real estate,

that the possibility of a personal tax liability “is not an unexpected outcome” [ECF

No. 21, Page ID.93], was not raised in his objection filed three years earlier, and

that he “should bear the tax consequences of his failure to pay restitution in a

timely manner.” [ECF No. 21, Page ID.95].

      Defendant made several filings in response. Most pertinent here is his

allegation that “On September 19, 2019, $488,000 was taken out of Defendant’s


                                         2
    Case 2:16-mc-51572-SJM ECF No. 38, PageID.216 Filed 03/17/21 Page 3 of 12




IRA and given to the government, while another $75,000 was paid over the State

of Michigan and the government in withheld taxes.” [ECF No. 24, Page ID.141]1

        On November 10, 2019, the Court granted in part and denied in part

Defendant’s Motion to Quash, providing a 60‐day stay of the order to pay, until

January 6, 2020. [ECF 25, Page ID.146.] But as the United States had previously

advised, Raymond James had already remitted the account’s funds to the Clerk of

Court on September 19, 2019. [ECF 26, Page ID.148]. Therefore, the IRS’s 60‐day

rollover window expired on November 18, 2019. Defendant requested that the

funds be returned. [Id.]

        Defendant moved to hold the United States in contempt [ECF 26, Page ID.147

et seq.]. The United States responded, pointing out that the U.S. Attorney’s Office

has no control over these funds because Raymond James had paid them to the

Clerk of the Court. [ECF 27, Page ID. 151]. In the criminal case, the Clerk of Court

had been ordered to pay the U.S. Department of Health and Human Services to

make restitution to Medicare. [U.S. v. Pierce, 2:16‐CR‐20021, ECF No. 20, Page

ID.122].



1
 The United States later confirmed that “Raymond James withheld $57,005.26 for
federal withholding and $24,227.24 in State of Michigan withholding taxes” and
that the remainder, $488,708.33 had been paid to the Clerk of Court [ECF No. 27,
PageID.152‐53.]

                                         3
 Case 2:16-mc-51572-SJM ECF No. 38, PageID.217 Filed 03/17/21 Page 4 of 12




      On December 9, 2019, the Court denied Defendant’s motion and appointed

me as Special Master under Fed. R. Civ. P. 53. [ECF No. 30, Page ID. 162.] The Court

charged me with determining “whether it should order the return [of] the funds

and whether it should sanction the Government.” [ECF No. 30, Page ID. 167.]

      The United States moved to reconsider. [ECF No. 34, Page ID. 174.] The

United States stated that just three days after the Court’s order was issued, it had

contacted Defendant’s counsel and advised that an additional order would be

needed to release the funds. [ECF No. 34, Page ID. 175.] The United States also

described, in great detail over several pages, what had happened during the week

between the issuance of the Court’s order on Sunday, November 10, 2019 and the

filing of its Response on Monday, November 18 [ECF No. 34, Page ID. 181‐83]. I will

not rehash all of that here, except to say that the Court found the United States’s

counsel’s explanation convincing.

      Given the uniquely bad timing of the United States’s filing, on the 60th day

after the transfer, the Court’s initial skepticism was unsurprising. Still, the Court

accepted the explanation and found that the circumstances fell short of the

required “clear and convincing evidence” required to invoke the Court’s inherent

power to impose sanctions. Ali v. Torbert, 636 F.3d 622, 627 (D.C. Circ. 2011).

Therefore, the Court modified its previous Order, limiting the scope of the


                                         4
 Case 2:16-mc-51572-SJM ECF No. 38, PageID.218 Filed 03/17/21 Page 5 of 12




appointment. [ECF No. 35, Page ID. 200]. The narrowed scope was now “to

determine whether those tax liabilities could still be avoided if the Court were to

return the funds in the future in order to determine whether the Court’s prior

equitable determination to return the funds could be effectuated.” [ECF No. 35,

Page ID. 201].

      The United States, undeterred, filed yet another motion for reconsideration,

arguing that the Court lacked jurisdiction to determine tax consequences and

therefore could not request an advisory opinion from the Court. [ECF No. 36, Page

ID. 203]. It also pointed out that Defendant retains the ability to challenge the

assessment in the United States Tax Court, citing 26 USC §§ 6212‐13. [ECF No. 36,

Page ID. 207].

      The Court denied the Motion for Reconsideration, explaining that the Court

is not asking the Special Master to determine the Defendant’s tax liability. [ECF No.

36, Page ID. 211]. Instead, the Court is asking the Special Master to “clarify whether

it could still effectuate the equitable goals of its November 10, 2019, order by

issuing a subsequent order that would require the funds to be returned to

Defendant’s account.” [ECF No. 36, Page ID. 211].

      This case has been pending for 4½ years, since the fall of 2016. For the first

three years after the garnishment was filed, until the fall of 2019, very little


                                          5
  Case 2:16-mc-51572-SJM ECF No. 38, PageID.219 Filed 03/17/21 Page 6 of 12




happened. The litigation from the fall of 2019 to the spring of 2020 is summarized

above. For the following six months, the undersigned was under the misimpression

that the motions for reconsideration were still pending until a discussion with the

Court in the fall. The delay over the past six months is solely the responsibility of

the undersigned, for which I apologize to the Court and the parties. In the interim,

I have discussed the case with both counsel for the United States and counsel for

Defendant, both separately and together.

      Based on the facts above, below I make my recommendation and report.

      II.    Report and Analysis

      For the reasons below, I recommend entry of an order that would give

Defendant the opportunity to effectively reverse the effects of the previous

transfer that resulted in tax penalty. Whether Defendant’s tax liability will actually

be reduced, is of course, solely within the bailiwick of the IRS, not the Department

of Justice or this Court.

      Counsel for United States and Defendant agreed on most, but not all, of the

potential options available to Defendant. They both pointed me to helpful IRS

documents, which in turn led to others.

      The general and familiar rule is set forth in IRS Revenue Procedure 2016‐47,

Waiver of 60‐Day Rollover Requirement (https://www.irs.gov/pub/irs‐drop/rp‐16‐


                                          6
 Case 2:16-mc-51572-SJM ECF No. 38, PageID.220 Filed 03/17/21 Page 7 of 12




47.pdf): that any amount distributed from an IRA will be excluded from income if it

is transferred to an eligible retirement plan within 60 days following receipt. See

Section 2.01. Per the IRS publication entitled “Retirement Plans FAQs relating to

Waivers of the 60‐Day Rollover Requirement,” once the 60 days have elapsed,

there are three ways to make a late rollover contribution:

             Yes, you can make a late rollover contribution – rollover
             after the expiration of the 60‐day period ‐ if you:
             1. Are entitled to an automatic waiver of the 60‐day
                rollover requirement,
             2. Request and receive a private letter ruling waiving
                the 60‐day requirement,
             3. Qualify for and use the self‐certification procedure
                for a waiver of the 60‐day requirement.
See Retirement Plans FAQs relating to Waivers of the 60‐Day Rollover Requirement
| Internal Revenue Service (irs.gov).

      I will address each of these three options.

      Regarding Option No. 1 above, I can be brief: because none of the five listed

automatic waiver conditions apply to Defendant (see Id., Section 3), it is not

available for him.

       Option No. 2 above is seeking a private letter ruling, which is essentially

applying for a waiver, which I will refer to as the “Waiver Option.” Section 2.04 of

Rev. Proc. 2016‐47 explains the Waiver Option. It cites Internal Revenue Code, 26

U.S.C. Sections 402(c)(3)(B) and 408(d)(3)(I) as providing that “the Secretary may



                                         7
    Case 2:16-mc-51572-SJM ECF No. 38, PageID.221 Filed 03/17/21 Page 8 of 12




waive the 60‐day rollover requirement ‘where the failure to waive such

requirement would be against equity or good conscience, including casualty,

disaster, or other event beyond the reasonable control of the individual subject to

the requirement.’”2 This, to the undersigned, more versed in contract law than tax

law, appears to be akin to a force majeure exception. Among the factors to be

considered are “(2) inability to complete a rollover due to death, disability,

hospitalization, incarceration, . . . .” p. 360 (emphasis added). While Defendant was

not incarcerated when the transfer occurred, he was previously incarcerated and

alleges that he has “medical problems and is currently unable to work,” at least as

of 18 months ago, in September 2019. [ECF No. 17, Page ID. 72]. Moreover, the

factual circumstances of the involuntary transfer are highly unusual; this was the

antithesis of a voluntary withdrawal, and may be may be viewed positively by the

IRS.

        The Waiver Option is further explained in the above‐referenced FAQ: “You

can request a private letter ruling according to the procedures outlined in Revenue

Procedure 2003‐16 and Revenue Procedure 2020‐4. The appropriate user fee of




2
  This was an amendment in Section 644 of the Economic Growth and Tax Relief
Reconciliation Act of 2001, Pub. L. 107–16. See Rev. Proc. 2003‐16 at irb03‐04.pdf
(irs.gov).

                                         8
  Case 2:16-mc-51572-SJM ECF No. 38, PageID.222 Filed 03/17/21 Page 9 of 12




$10,000 must accompany every request for a waiver[.]” See Rev. Proc. 2003‐16

irb03‐04.pdf (irs.gov). It does not appear that a waiver is conditional upon the

money being returned to the original account.

      The drawbacks for the Waiver Option for Defendant are two. First, he would

have to pay $10,000, but this a much lower sum than having to come up with the

funds to make restitution to Medicare (see discussion below). Second, he would

also have to weigh the odds of the IRS granting a waiver. As the United States’s

counsel repeatedly pointed out, the decision regarding a waiver is entirely up to

the IRS, not to the Department of Justice.

      Depending on Defendant’s financial wherewithal, the Waiver Option of

attempting to obtain a “private letter ruling” may be his only realistic chance of

having the tax penalty waived. Per my recommendation below, I recommend that

Defendant be given every opportunity to do so.

      Option No. 3 above is explained in Rev. Proc. 2016‐47 (Exhibit 1). Taxpayers

may do a “self‐certification” regarding their reasons for missing the 60‐day

deadline. Id., Section 3.02. I will refer to this as the “Self‐Certification” Option. Of

the listed criteria (a) through (k), only (j) appears potentially applicable: “(j) the

distribution was made on account of a levy under section 6331 and the proceeds

of the levy have been returned to the taxpayer.” Internal Revenue Code Section


                                           9
 Case 2:16-mc-51572-SJM ECF No. 38, PageID.223 Filed 03/17/21 Page 10 of 12




6331(b) defines “levy” broadly: “The term ‘levy’ as used in this title includes the

power of distraint and seizure by any means.” “Distraint” means “to force or

compel to satisfy an obligation by means of distress.” Distraining | Definition of

Distraining by Merriam‐Webster (merriam‐webster.com). Therefore, it appears

that any forced payment of an obligation would constitute a “levy” and hence the

garnishment at issue in this case would qualify. The advantages of this option are

obvious: they allow taxpayers to return money back into an IRA and self‐certify that

they met that criteria.

      The drawback with Option No. 3 is that Defendant must have the

$488,708.33 to make restitution to Medicare. If he does not, then choosing this

option would be for naught because he would have to simply return the money

anyway. During discussions with Defendant’s counsel, he advocated for

recommending an order requiring the Clerk of Court to return the money to his

Raymond James account. This overlooks, however, the possibility that Defendant

lacks the money to make restitution to Medicare. Either Defendant has

$488,708.33 or he doesn’t. If he does, then he can first make restitution to

Medicare, and the Clerk of Court can then return the garnished $488,708.33 to his

Raymond James account, and he can make his self‐certification to the IRS. If

Defendant does not have the money, I do not recommend that the Court make this


                                        10
 Case 2:16-mc-51572-SJM ECF No. 38, PageID.224 Filed 03/17/21 Page 11 of 12




option available to him, because it would require several steps — from the Clerk

of Court to Raymond James, then the United States would have to re‐garnish, then

Raymond James back to the Clerk of Court, and then finally from the Clerk of Court

to HHS/Medicare — that would inefficient and wasted effort. Medicare has already

waited several years for restitution, and Defendant has had several years to

liquidate any assets. If Defendant is unable to make restitution, the United States

should not have to re‐garnish the Raymond James account, and the Clerk of Court

should forward the garnished funds to HHS/Medicare.

      Finally, it’s worth remembering that Defendant has a third option: he can

challenge the penalty in the Tax Court. 26 USC § 7422.


      III.   Conclusion and Summary of Recommendations

      For the reasons stated above, my recommendation comes in two stages.

First, I recommend the Court enter an order giving Defendant 30 days to advise the

Court in writing whether he is financially able to make full restitution and prefers

the Self‐Certification Option, defined above.

      Second, if Defendant indicates that he is financially able to make restitution

and chooses the Self‐Certification Option, then I would recommend that the Court

enter an order requiring the following in order:



                                        11
 Case 2:16-mc-51572-SJM ECF No. 38, PageID.225 Filed 03/17/21 Page 12 of 12




            1) Defendant pay $488,708.33 to the Clerk of Court;

            2) Upon receipt of those funds from Defendant, the Clerk
               of Court will then: a) forward them to HHS/Medicare
               to effect restitution; and b) return the garnished funds
               to Defendant’s Raymond James account.

               Defendant will then be free to pursue the Self‐
               Certification Option with the IRS.

      If, however, Defendant indicates that he is not financially able to make

restitution, then I would recommend that the Court order the Clerk of Court to

release the garnished funds to HHS/Medicare, leaving Defendant either the Waiver

Option or Tax Court as avenues to seek a refund of the tax penalty.

      Per Fed. R. Civ. P. 53(f)(2), the parties may object and seek review of this

Recommendation within 21 days.

                                      Respectfully submitted,

Dated: March 17, 2021                 By:    /s/ Daniel N. Sharkey
                                             Daniel N. Sharkey (P53837)
                                      Brooks Wilkins Sharkey & Turco PLLC
                                      401 S. Old Woodward Ave., Suite 400
                                      Birmingham, Michigan 48009
                                      248‐971‐1712; sharkey@bwst‐law.com
                                      Discovery Master




                                        12
